DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7  and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 Applicant discloses “a second motion mode” on line 4. There is insufficient antecedent basis for this limitation in the claim because “a first motion mode” is claimed in claim 4 and claim 5 does not depend from claim 4.
Regarding claim 6 Applicant discloses “a third motion mode” on line 4. There is insufficient antecedent basis for this limitation in the claim because “a first motion mode” is claimed in claim 4 and claim 6 does not depend from claim 4.
Claim 7 depends from claim 6.
Regarding claim 15 Applicant discloses “a second motion mode” on line 3. There is insufficient antecedent basis for this limitation in the claim because “a first motion mode” is claimed in claim 14 and claim 15 does not depend from claim 14.
Regarding claim 16 Applicant discloses “a third motion mode” on line 3. There is insufficient antecedent basis for this limitation in the claim because “a first motion mode” is claimed in claim 14 and claim 16 does not depend from claim 14.
Claim 17 depends from claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-21 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZINI et al. (USPGPUB 2010/0234990).
 	Regarding claim 1, ZINI et al. disclose an information processing method, applied to a mobile device loaded with an article, comprising:
determining a motion parameter according to a motion mode and obstacle information (see paragraphs [0075]-[0078]);
carrying out a motion according to the motion parameter (see paragraphs [0075]-[0078]);
collecting pre-determined information during the motion (see paragraphs [0087]-[0090] and [0099]); and
suspending the motion (see “waits at a position” in paragraph [0103]) when the pre-determined information indicates that a user needs to acquire the article (see paragraphs [0089]-[0090] and [0102]-[0106]; a location which involves using the elevator anticipates the current claim language because a user’s need on a different floor would suspend motion and would originate from pre-determined information collected during motion from a first position in the queue of paragraph [0087]).
	Regarding claim 2, ZINI et al. disclose the method of claim 1, wherein
the collecting pre-determined information during the motion comprises at least one of:
collecting operation information acted on a man-machine interaction module during the motion (see “presses the green palm button” and “’next’ destination” in paragraph [0090]; which would be a location which involves using the elevator);
collecting first image information during the motion; and
collecting voice information during the motion.
	Regarding claim 3, ZINI et al. disclose the method of claim 1, wherein
the determining a motion parameter according to a motion mode and obstacle information comprises:
determining an overall motion parameter according to the motion mode (see paragraphs [0075]-[0078]); wherein the overall motion parameter is 
determining an instantaneous motion parameter by using the obstacle information; wherein the instantaneous motion parameter is used by the mobile device to avoid an obstacle in a process of moving from the current position to the target position (see paragraphs [0077]-[0078]).
	Regarding claim 4, ZINI et al. disclose the method of claim 3, wherein
the determining an overall motion parameter according to the motion mode comprises:
when the motion mode is a first motion mode, determining a motion path and an overall motion direction corresponding to the first motion mode; wherein the motion path is a circular path containing multiple sites (see “a list of successive checkpoints or path locations in x,y coordinates” in paragraph [0068]; such functionality enable the robot to follow a circular path); and
selecting one site from the circular path as the target position; wherein the selected site is a site nearest to the mobile device in the overall motion direction (see paragraphs [0087]-[0089]).
	Regarding claim 5 (AS BEST UNDERSTOOD), ZINI et al. disclose the method of claim 3, wherein
the determining an overall motion parameter according to the motion mode comprises:
when the motion mode is a second motion mode, collecting second image information (see paragraphs [0071] and [0098]);
analyzing the second image information to determine a potential user, and acquiring position information of the potential user (see paragraphs [0071] and [0098]); and
determining the target position to which the mobile device moves according to the position information (see paragraphs [0071] and [0098]).
	Regarding claim 6 (AS BEST UNDERSTOOD), ZINI et al. disclose the method of claim 3, wherein
the determining an overall motion parameter according to the motion mode comprises:
when the motion mode is a third motion mode, determining area information about a first type of area and a second type of area (see “different colors in the bitmap” along with the rest of paragraph [0081]); wherein demand frequency of the article in the first type of area is higher than demand frequency of the article in the second type of area (see “the same time each day or every Tuesday” along with the rest of paragraph [0088]); and
selecting the first type of area as an area where the target position is located according to the area information (see “areas of highly reflective materials” in paragraph [0081]).
	Regarding claim 7 (AS BEST UNDERSTOOD), ZINI et al. disclose the method of claim 6, wherein
the determining an overall motion parameter according to the motion mode comprises:
determining a first average motion rate for the first type of area and a second average motion rate for the second type of area; wherein the first average motion rate is lower than the second average motion rate (see “speed cap” in paragraph [0081]).
	Regarding claim 8, ZINI et al. disclose the method of claim 1, further comprising:
carrying out energy supplementation in an energy supplementation area in a first time interval (see “full charge” in paragraph [0036]);
the carrying out a motion according to the motion parameter comprises:
carrying out the motion in an area out of the energy supplementation area in a second time interval (see “shorter runs” in paragraph [0036]) according to the motion parameter,
wherein demand frequency of the article in the first time interval is lower than demand frequency of the article in the second time interval (see “the same time each day or every Tuesday” along with the rest of paragraph [0088]).
	Regarding claim 10, ZINI et al. disclose an electronic device (100), comprising: a transceiver, a memory, a processor, and a computer program stored on the memory and executed by the processor (see paragraphs [0037] and [0082]),
wherein the processor is connected to the transceiver and the memory respectively, and is configured to:
determine a motion parameter according to a motion mode of a mobile device loaded with an article and obstacle information (see paragraphs [0075]-[0078]);
carry out a motion according to the motion parameter (see paragraphs [0075]-[0078]);
collect pre-determined information during the motion (see paragraphs [0087]-[0090] and [0099]); and
suspend the motion (see “waits at a position” in paragraph [0103]) when the pre-determined information indicates that a user needs to acquire an article (see paragraphs [0089]-[0090] and [0102]-[0106]; a location which involves using the elevator anticipates the current claim language because a user’s need on a different floor would suspend motion and would originate from pre-determined information collected during motion from a first position in the queue of paragraph [0087]).
 	Regarding claim 12, ZINI et al. disclose the electronic device of claim 10, wherein the processor is further configured to: 
collect operation information acted on a man-machine interaction module during the motion (see “presses the green palm button” and “’next’ destination” in paragraph [0090]; which would be a location which involves using the elevator); 
collect first image information during the motion (see paragraph [0071]); and 
collect voice information during the motion (see paragraphs [0038] and [0098]).
	Regarding claim 13, ZINI et al. disclose the electronic device of claim 10, wherein the processor is further configured to: 
determine an overall motion parameter according to the motion mode (see paragraphs [0075]-[0078]); wherein the overall motion parameter is used for controlling the mobile device to move from a current position to a target position (see paragraphs [0089]); and 
determine an instantaneous motion parameter by using the obstacle information; wherein the instantaneous motion parameter is used by the mobile device to avoid an obstacle in a process of moving from the current position to the target position (see paragraphs [0077]-[0078]).
	Regarding claim 14, ZINI et al. disclose the electronic device of claim 13, wherein the processor is further configured to: 
when the motion mode is a first motion mode, determine a motion path and an overall motion direction corresponding to the first motion mode; wherein the motion path is a circular path containing multiple sites (see “a list of successive checkpoints or path locations in x,y coordinates” in paragraph [0068]; such functionality enable the robot to follow a circular path); and
select one site from the circular path as the target position; wherein the selected site is a site nearest to the mobile device in the overall motion direction (see paragraphs [0087]-[0089]).
	Regarding claim 15 (AS BEST UNDERSTOOD), ZINI et al. disclose the electronic device of claim 13, wherein the processor is further configured to:
when the motion mode is a second motion mode, collect second image information (see paragraphs [0071] and [0098]);
analyze the second image information to determine a potential user, and acquire position information of the potential user (see paragraphs [0071] and [0098]); and
determine the target position to which the mobile device moves according to the position information (see paragraphs [0071] and [0098]).
	Regarding claim 16 (AS BEST UNDERSTOOD), ZINI et al. disclose the electronic device of claim 13, wherein the processor is further configured to:
when the motion mode is a third motion mode, determine area information about a first type of area and a second type of area (see “different colors in the bitmap” along with the rest of paragraph [0081]); wherein demand frequency of the article in the first type of area is higher than demand frequency of the article in the second type of area (see “the same time each day or every Tuesday” along with the rest of paragraph [0088]); and
select the first type of area as an area where the target position is located according to the area information (see “areas of highly reflective materials” in paragraph [0081]).
	Regarding claim 17 (AS BEST UNDERSTOOD), ZINI et al. disclose the electronic device of claim 16, wherein the processor is further configured to:
determine a first average motion rate for the first type of area and a second average motion rate for the second type of area; wherein the first average motion rate is lower than the second average motion rate (see “speed cap” in paragraph [0081]).
	Regarding claim 18, ZINI et al. disclose the electronic device of claim 10, wherein the processor is further configured to:
carry out energy supplementation in an energy supplementation area in a first time interval (see “full charge” in paragraph [0036]);
carry out the motion in an area out of the energy supplementation area in a second time interval (see “shorter runs” in paragraph [0036]) according to the motion parameter;
wherein demand frequency of the article in the first time interval is lower than demand frequency of the article in the second time interval (see “the same time each day or every Tuesday” along with the rest of paragraph [0088]).
	Regarding claim 11, ZINI et al. disclose a non-transitory computer-readable storage medium, storing a computer program, wherein the computer program is capable of performing, after being executed, an information processing method, applied to a mobile device loaded with an article, comprising: 
determining a motion parameter according to a motion mode and obstacle information (see paragraphs [0075]-[0078]); 
carrying out a motion according to the motion parameter (see paragraphs [0075]-[0078]); 
collecting pre-determined information during the motion (see paragraphs [0087]-[0090] and [0099]); and 
suspending the motion (see “waits at a position” in paragraph [0103]) when the pre-determined information indicates that a user needs to acquire the article (see paragraphs [0089]-[0090] and [0102]-[0106]; a location which involves using the elevator anticipates the current claim language because a user’s need on a different floor would suspend motion and would originate from pre-determined information collected during motion from a first position in the queue of paragraph [0087]).
	Regarding claim 19, ZINI et al. disclose the non-transitory computer-readable storage medium of claim 11, wherein
the collecting pre-determined information during the motion comprises at least one of:
collecting operation information acted on a man-machine interaction module during the motion (see “presses the green palm button” and “’next’ destination” in paragraph [0090]; which would be a location which involves using the elevator);
collecting first image information during the motion; and
collecting voice information during the motion.
	Regarding claim 20, ZINI et al. disclose the non-transitory computer-readable storage medium of claim 11, wherein
the determining a motion parameter according to a motion mode and obstacle information comprises:
determining an overall motion parameter according to the motion mode (see paragraphs [0075]-[0078]); wherein the overall motion parameter is used for controlling the mobile device to move from a current position to a target position (see paragraph [0089]); and
determining an instantaneous motion parameter by using the obstacle information; wherein the instantaneous motion parameter is used by the 
	Regarding claim 21, ZINI et al. disclose the non-transitory computer-readable storage medium of claim 11, further comprising:
carrying out energy supplementation in an energy supplementation area in a first time interval (see “full charge” in paragraph [0036]);
the carrying out a motion according to the motion parameter comprises:
carrying out the motion in an area out of the energy supplementation area in a second time interval (see “shorter runs” in paragraph [0036]) according to the motion parameter,
wherein demand frequency of the article in the first time interval is lower than demand frequency of the article in the second time interval (see “the same time each day or every Tuesday” along with the rest of paragraph [0088]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
1/22/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655